Gaynor, J.:
The exception of the defendant to the admission of the written contract of employment' in evidence was not good. Being made by *740the president in the name of the corporation, and one which the. corporation had the power to authorize him to make, or to ratify after he had made it, the presumption was that he had the power to make it, and the burden was on the corporation (the defendant) to show that it had not done so. That sufficed to admit it in evidence (Patterson v. Robinson, 116 N. Y. 193; Davies v. Harvey Steel Co., 6 App. Div. 166; Nat. State Bank v. Vigo Co. Nat. Bank, 50 Am. St. Rep. 330; Eureka Iron & Steel Works v. Bresnahan, 60 Mich. 332). The case of Camacho v. Hamilton Bank Note & Eng. Co. (2 App. Div. 369) did not have to do with a contract made by an officer but by an employe or agent of a corporation. Inasmuch as the defendant introduced no evidence, the charge of the learned trial judge that the written contract was the contract between the parties was not error. There was nothing to rebut the presumption in its favor. The contract was that the commission was to be on the “net sales”.. The offer to prove the salaries and other expenses of the business to arrive at the net sales was properly not entertained. Only the discounts were to be regarded in arriving at the net sales. The extracts from, the books to show the sales were properly received. They were furnished to the plaintiff at his request at the defendant’s office b'y the manager.
The judgment should be affirmed.
Present—Jenks, Hooker, G-aynor, Pioh and Miller, JJ.
Judgment and order unanimously affirmed, with costs.